Citation Nr: 9934184	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  96-12 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions dated in September 1995 
and November 1995 in which the Regional Office (RO) 
determined that new and material evidence had not been 
submitted with which to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

This case was previously before the Board in July 1997 at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case is now ready for appellate 
review. 

In a January 1998 rating action the RO denied the claims of 
entitlement to service connection for tinnitus and otitis 
media.  The veteran was notified of that decision in February 
1998 and did not appeal that decision.

A review of the file reflects that in April 1999, the issue 
of entitlement to service connection for post-traumatic 
stress disorder was raised.  This claim has not yet been 
adjudicated and is referred to the RO.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in June 
1974, and notified the veteran of the decision and of his 
right to appeal it within one year thereof.  No timely appeal 
was filed.

2.  The evidence submitted since the June 1974 rating action 
with respect to hearing loss, to the extent it is new, is not 
material as it does not establish an etiological relationship 
between service and the claimed hearing loss.


CONCLUSION OF LAW

As new and material evidence has not been received, the RO's 
June 1974 decision denying service connection for bilateral 
hearing loss remains final, and the claim may not be 
reopened.  38 U.S.C. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.156, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

Service Connection - in general

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that such disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  That a condition or injury 
occurred in service alone is not enough; there must be a 
current disability resulting from that condition or injury.  
Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that a current 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection - hearing loss

Certain chronic disabilities, such as sensorineural hearing 
loss, will be presumed to be related to service if manifested 
to a compensable degree within one year of discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets pure tone and speech recognition criteria.  
Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (1999).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

Finality/ new and material evidence

The veteran has petitioned to reopen a previously denied 
claim of service connection for hearing loss.  The veteran's 
claim of entitlement to service connection for bilateral 
hearing loss was denied in a June 1974 RO decision.  He was 
informed of that decision in a letter from the RO dated in 
June 1974 and did not appeal that decision.  Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

To reopen a previously and finally denied claim, the Board 
must conduct a three-step analysis.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).  
First, the Board must determine whether the evidence 
presented or secured since the prior final denial of the 
claim is "new and material."  Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  "New and material evidence" is 
evidence which was not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant and which is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a) (1997).  Cf. Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  If the claim is well-grounded, the case will be 
decided on the merits, but only after the Board has 
determined that the VA's duty to assist under 38 U.S.C.A. § 
5107 has been fulfilled.

The Court has held that VA is required to review for its 
newness and materiality only that evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the last final 
disallowance of the veteran's claim of entitlement to service 
connection for hearing loss was the RO's June 1974 rating 
decision.

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

The veteran's service medical records show that upon 
enlistment examination conducted in May 1944, an evaluation 
of the ears was normal and that hearing was 15/15 
bilaterally.   

A medical record dated in February 1946 showed that the 
veteran was seen for complaints of an earache and a running 
ear for four days.  An eye, ears, nose and throat 
consultation revealed otitis media with an anterior 
perforation in the inferior portion of the drum.  Acute 
rhinitis of the left ear was also noted.  A record dated 
three days later showed that the condition had improved, 
drainage had stopped and the perforation had nearly healed.  
An entry dated on February 10, 1946 revealed that the 
perforation had healed and drainage had ceased.  

On separation examination conducted in May 1946, there was no 
evidence of a disease or defect of the ear and hearing 
testing revealed 15/15 bilaterally, upon whispered voice and 
spoken voice testing.  

Upon examination conducted in March 1948, physical evaluation 
of the ears was normal and hearing of 15/15 bilaterally was 
shown.

Also of record was a private medical statement dated in April 
1974.  Therein a doctor reported that he had examined the 
veteran in July 1973, at which time the veteran complained of 
buzzing in his ears.  An ear, nose and throat examination was 
within normal limits.  An audiometric examination revealed 
mild, high frequency, neurosensory hearing loss, which the 
doctor opined was causing the tinnitus.

By rating action of June 1974, the RO denied the clam of 
entitlement to service connection for bilateral hearing loss.  
The RO noted that the veteran's hearing was normal both on 
his separation physical examination in May 1946 and on a 
reserve physical examination in March 1948.  Accordingly, 
service connection was denied for hearing loss "if found".

The additional evidence

In January 1985, the veteran filed a claim of entitlement to 
service connection for ear damage caused by a ruptured ear 
drum, and also indicated that he was in need of a hearing aid 
for the left ear.  In correspondence from the RO dated in 
February 1985, the veteran was advised to submit evidence 
which tended to show that the claimed condition existed 
continuously since the date of his discharge.  The record 
reflects that the veteran provided no such evidence.

In November 1993, the veteran filed to reopen his claim of 
entitlement to service connection for bilateral hearing loss.  
In correspondence from the RO dated in March 1994, the 
veteran was advised that since the claim of entitlement to 
service connection for bilateral hearing loss had been denied 
in June 1974, he would have to submit new and material 
evidence in order to reopen the claim.  No evidence was 
submitted following the RO's March 1994 correspondence, and 
in correspondence dated in July 1994, the veteran was advised 
by the RO that claim remained denied since new and material 
evidence had not been submitted.

In August 1995, the veteran again filed a claim of 
entitlement to service connection for bilateral hearing loss.  
Private medical records dated in 1986 were submitted in 
support of the claim.  Records from April 1986 revealed 
complaints of buzzing in the ears, decreased hearing and 
ringing in the ears.  An impression of sudden sensorineural 
hearing loss of the right ear and presbycusis of the left ear 
was made.  Audiological testing conducted in April 1986 
revealed hearing acuity within normal limits through 250 
hertz, with mild to moderately severe sensorineural hearing 
loss above 250 hertz. 

By rating action of September 1995, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.

Also submitted for the record was a lay statement dated in 
October 1995.  The author indicated that in the summer of 
1946 he had worked on a survey crew with the veteran and that 
during that time the veteran complained about his ears and 
reported having severe ear trouble in service.

By rating action of November 1995, the RO determined that new 
and material 
evidence had not been submitted to reopen the claim.

Subsequently, the veteran submitted a private medical record 
dated in November 1995 at which time the veteran gave a 
history of a puncture of the left eardrum while in service 
and a history of noise exposure in service.  An examination 
of the ear revealed scarring of both tympanic membranes, 
greater on the left side.  Audiological testing revealed 
severe sensorineural hearing loss bilaterally.

By rating action of January 1996, the RO determined that new 
and material 
evidence had not been submitted to reopen the claim.

The record shows that in June 1996, the veteran requested a 
VA audiological examination as well as a RO hearing.  In 
correspondence from the RO dated in July 1996, it was 
explained that the veteran's request for a VA examination was 
denied as it would be of no probative value and stated that a 
hearing was to be scheduled.

A RO hearing was held in January 1997.  The veteran testified 
that during service he was a motor machinist mate on a 
landing craft and that he was subject to loud noises on a 
constant basis.  He indicated that ear protection in the form 
of cotton was provided, but that half of the time this wasn't 
used.  He testified that he was treated for fungus of the ear 
in 1945 which was cured, but that the doctor punctured his 
eardrum in the process.  In March 1997, a RO hearing officer 
determined that new and material evidence had not been 
submitted with which to reopen the claim.  

In September 1997 a lay statement dated in April 1997 was 
received.  Therein the author indicated that he had worked 
with the veteran during the summer of 1946 and recalled that 
the veteran complained of ear trouble and had stated that he 
had experienced ear trouble in service.

By rating action of January 1998, the RO determined that new 
and material 
evidence had not been submitted to reopen the claim.

Analysis

In this case, the last final disallowance of the claim is the 
unappealed June 1974 RO decision. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  
Therefore, the Board must review, in light of the applicable 
law and regulations regarding finality, the additional 
evidence submitted since the RO's previous decision 
disallowing the veteran's claim in June 1974.

The evidence before the RO in June 1974 time indicated that 
the veteran sustained an acute perforation of the ear in 
February 1946 which fully healed within days.  The evidence 
also reflected that upon separation examination conducted in 
May 1946, there was no evidence of a disease or defect of the 
ear and hearing testing revealed 15/15 bilaterally, upon 
whispered voice and spoken voice testing.  Furthermore, the 
evidence showed that examination conducted in March 1948, 
almost two years following the veteran's discharge from 
service, physical evaluation of the ears was normal and 
hearing of 15/15 bilaterally was shown.  In fact, the 
earliest documentary evidence of hearing loss was not shown 
until 1973, more than 15 years following service.  Further, 
there was no demonstration that the hearing loss was of 
sufficient severity to constitute a disability under VA 
regulations.

In essence the RO denied the veteran's claim of entitlement 
to service connection for bilateral hearing loss in June 1974 
because there was no indication that a hearing loss existed 
at that time, and even if it did, there was no evidence that 
it existed during service.

The critical questions in this case therefore are (1) whether 
there is medical evidence which indicates that the veteran's 
hearing loss meets the auditory threshold which indicates a 
disability pursuant to 38 C.F.R. § 3.385 and (2) whether the 
present hearing disability, if any, is related to service.  
The Court has held that the evidence submitted to reopen must 
tend to prove or actually prove the merits of the claim as to 
each essential element that was previously lacking at the 
time of the last final disallowance of the claim.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996) [emphasis added by the 
Board].

As to question (1) above, on audiological testing conducted 
in 1995, severe sensorineural hearing loss was shown 
bilaterally.  Accordingly, the Board concedes that the 
threshold requirements of 38 C.F.R. § 3.385 have been met. 

However, as to question (2) above, there has been no 
competent evidence presented which indicates that hearing 
loss existed during service or within one year thereafter or 
that there is a nexus between the currently manifested 
bilateral hearing loss and the veteran's service.  In this 
regard the Board has considered the private medical records 
dated in 1986 and 1995.  However, no such nexus was made in 
those records.  In fact, the 1986 records indicated that 
sensorineural hearing loss of the right ear was "sudden" 
and that hearing loss of the left ear was due to presbycusis.  
Furthermore, the 1995 record shows that even though a history 
of noise exposure was given by the veteran at that time, the 
examiner did not indicate or even suggest that there was an 
etiological link between the hearing loss shown at that time 
and the veteran's service or any incident thereof.

The evidence added to the record since the June 1974 denial 
of the claim also included the veteran's statements and 
testimony, in which he etiologically linked the his hearing 
loss to service.  Also presented were the statements of two 
laypersons with whom the veteran worked in 1946, which were 
suggestive of a relationship between the veteran's complaints 
of ear problems made in 1946 and the history which he 
furnished of having ear problems in service.  The Board notes 
that neither the veteran nor the two lay persons, none of who 
appear to have medical training, are competent to offer 
conclusions as matters involving a medical diagnosis and 
medical causation.  In Moray v. Brown, 5 Vet. App. 211 
(1993), the Court of Appeals for Veterans Claims (Court) 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."  See also Bostain v. West, 11 
Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus").  See also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

In short, none of the evidence submitted subsequent to the 
June 1974 rating action establishes that hearing loss was 
present in service, within a year following the veteran's 
discharge from service, or was objectively shown at any time 
prior to 1973.  Moreover, as indicated there has been no 
competent evidence presented since the June 1974 rating 
action which even suggests an etiological relationship 
between hearing loss manifested many years after service and 
service, even taking into account the veteran's report of 
having sustained noise exposure during service.

With regard to the evidence which has been added to the 
record since the June 1974 rating decision, the Board finds 
that this evidence is not material to the issue at hand.  In 
sum, the evidence submitted since the June 1974 rating 
decision is either cumulative of evidence previously 
submitted or does not "bear directly and substantially" on 
the matter at hand and is not "so significant that it must be 
considered to fairly decide the merits of the claim."  38 
C.F.R. § 3.156.  

Accordingly, the Board finds that the additional evidence 
which has been presented does not constitute new and material 
evidence to warrant reopening the veteran's claim of 
entitlement to service connection for bilateral hearing loss.

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In summary, the 
evidence submitted since the June 1974 rating action is not 
new and material, the claim of entitlement to service 
connection for bilateral hearing loss is not reopened and the 
benefit sought on appeal remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that 
when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under  38 U.S.C.A. § 
5103 to inform the veteran of the evidence that is "necessary 
to complete the application.  Graves, 8 Vet. App at 525.  The 
Board is not aware of any such evidence which is currently 
extant.  By this decision, the Board informs the veteran that 
in order to reopen his claim of entitlement to service 
connection for bilateral hearing loss he would have to submit 
competent medical evidence which relates a current diagnosis 
of hearing loss at a level contemplated by 38 C.F.R. § 3.385 
to his military service or any incident thereof.


ORDER

New and material evidence sufficient to reopen the veteran's 
claim for service connection for bilateral hearing loss not 
having been submitted, the benefit sought on appeal remains 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

